Order, entered April 20,1960, denying plaintiff’s motion for a reconsideration of the denial of an application for a preference under subdivision 5 of rule IV of the Bronx County Supreme Court Rules, unani*1008mously reversed on the facts and in the exercise of discretion, with $20 costs and disbursements to appellants, and the motion for a preference granted, with $10 costs. Considering the nature of the injuries, which were not controverted by any physician’s affidavit in opposition, and the special damages, plaintiffs made a sufficient showing to. warrant a general preference under rule IV. The appeal from the ex parte order entered on October 15, 1958 is dismissed. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.